                        UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

SHIRLEY ANNE ZOELLER,             :
                                  :
     Plaintiff,                   :
                                  :
     v.                           :       CASE NO.   3:18-cv-19(DFM)
                                  :
NANCY A. BERRYHILL,               :
ACTING COMMISSIONER OF            :
SOCIAL SECURITY,                  :
                                  :
     Defendant.                   :


                            RULING AND ORDER

     The plaintiff, Shirley Anne Zoeller, seeks judicial review

pursuant to 42 U.S.C. § 405(g) of a final decision by the

Commissioner of Social Security ("Commissioner") denying her

applications for social security disability insurance benefits

and supplemental security income.         The plaintiff asks the court

to reverse the Commissioner's decision.        (Doc. # 23.)   The

Commissioner, in turn, seeks an order affirming the decision.

(Doc.     # 26.)   For the reasons set forth below, the plaintiff's

motion is granted and the defendant's motion is denied. 1




     1This is not a recommended ruling. The parties consented to
the jurisdiction of a magistrate judge and on May 24, 2017, the
case was transferred to the undersigned. (Doc. # 29.)


                                      1
I.      Administrative Proceedings

        On July 23, 2014, the plaintiff filed applications alleging

that she had been disabled since September 13, 2013.         (R 2 at

397.)     The plaintiff's applications were denied initially on

September 27, 2014, and upon reconsideration on January 26,

2015.     (R. at 302, 318.)   She requested a hearing before an

Administrative Law Judge ("ALJ") and on June 21, 2016, a hearing

was held at which the plaintiff and a vocational expert

testified.     (R. at 198.)   On August 16, 2016, the ALJ issued a

decision denying the plaintiff’s applications.      (R. at 198.)

The ALJ's decision became final on June 19, 2017, when the

Appeals Council declined further review.      (R. at 188.)     This

action followed.

II.     Standard of Review

        The court may reverse an ALJ's finding that a plaintiff is

not disabled only if the ALJ applied the incorrect legal

standards or if the decision is not supported by substantial

evidence.      Brault v. Soc. Sec. Admin., 683 F.3d 443, 447 (2d

Cir. 2012).     In determining whether the ALJ's findings "are

supported by substantial evidence, 'the reviewing court is



        2The
          administrative record filed by the Commissioner shall be
referred to as "R."


                                     2
required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be

drawn.'"    Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir.

1983)).    "Substantial evidence is more than a mere scintilla. .

. . It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion." Brault, 683 F.3d at

447 (quotation marks and citations omitted).

III. Statutory Framework

     The Commissioner of Social Security uses the following

five-step procedure to evaluate disability claims:

     First, the [Commissioner] considers whether the
     claimant is currently engaged in substantial gainful
     activity. If he is not, the [Commissioner] next
     considers whether the claimant has a "severe
     impairment" which significantly limits his physical or
     mental ability to do basic work activities. If the
     claimant suffers such an impairment, the third inquiry
     is whether, based solely on medical evidence, the
     claimant has an impairment which is listed in Appendix
     1 of the regulations. If the claimant has such an
     impairment, the [Commissioner] will consider him
     disabled without considering vocational factors such
     as age, education, and work experience.... Assuming
     the claimant does not have a listed impairment, the
     fourth inquiry is whether, despite the claimant's
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     [Commissioner] then determines whether there is other
     work which the claimant could perform.

Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).


                                  3
IV.   Plaintiff’s Medical History 3

      The medical evidence submitted to the ALJ begins in

February, 2013.   At that time, an MRI of the plaintiff’s lumbar

spine revealed “interval development of Grade II anterolisthesis 4

due to severe facet arthropathy” 5 at L4-5 with “progressive very

severe central canal stenosis 6. . . .    Mild central and foraminal

neural narrowing at L3-4” was also noted.      (R. at 794.)   The

plaintiff received physical therapy in July 2013 for her

”constant 8-10/10 pain in her back with difficulty sitting,

bending and lifting.”   (R. at 795.)     On exam, she displayed

reduced motor strength in her lower extremities and limited

range of motion in her lumbar spine.      (R. at 797.)



     3 These facts are undisputed. They are taken from the
parties’ joint stipulation of facts. [Doc. # 23].

     4 Anterolisthesis is a spine condition in which the upper
vertebral body slips forward onto the vertebra below.
https://www.spine-health.com/glossary/anterolisthesis.

      5Facet arthropathy is degenerative arthritis which affects
the facet joints of the spine.
https://www.healthline.com/heath/facet-arthropathy.

      6Central canal stenosis occurs when the central spinal
canal is constricted with enlarged ligament and bony overgrowth
causing compression of the spinal cord and cauda equina.
https://mayfieldclinic.com/pe-dten.htm. Cauda equina (literally
“horse’s tail”) is a bundle of spinal nerves and spinal nerve
rootlets at the base of the spinal column near the first lumbar
vertebra. https://www.healthline.com/human-body-maps/cauda-
equina.

                                  4
     Also in July, the plaintiff visited her podiatrist, Dr.

Thomas Domanick, for follow up of recurrent and chronic pain

overlying her second and third toe deformity.      She was diagnosed

with symptomatic hammer digit syndrome in her right second and

third toes. 7   (R. at 509.)   The following month, she had a

similar presentation.     (R. at 510-11.)

     On July 15, 2013, the plaintiff presented to Dr. Francis

Alcedo, an internist and plaintiff’s primary care provider, with

a specialty in internal medicine, with an exacerbation of her

spinal stenosis.    Dr. Alcedo noted that she had difficulty

walking.    (R. at 42.)   He prescribed a trial of prednisone for

the spinal stenosis-related back pain.      (R. at 544.)

     In the fall, the plaintiff stopped working.      She alleges an

onset of disability as of September 13, 2013, the last date she

engaged in substantial gainful activity.

     On September 16, 2013, the plaintiff visited Dr. Richard

Blum, an orthopedic surgeon, for evaluation of her spinal

stenosis.    He noted that she “was doing quite well with a little

discomfort.”    She displayed a normal straight leg raise on




     7 Hammer toe syndrome is a condition characterized by a
series of interrelated digital symptoms and joint changes of the
lesser digits and metatarsophalangeal joints of the foot.
https://www.ncbi.nlm.nih.gov/medgen/209711.

                                   5
examination.    Dr. Blum observed that her spinal stenosis at L4-5

was the problem and that any surgery would be extensive, likely

involving fusion.    (R. at 1100.)

     In September 2013, the plaintiff had additional physical

therapy for her spinal stenosis. (R. at       717.)   Her pain pre-

treatment was rated 6/10 and post treatment was rated 4/10.         She

reported that she felt better after her last session, but had

some continued tingling and numbness in the second toe of her

left foot.    (R. at 717-18.)

     On October 4, 2013, the plaintiff returned to Dr. Blum

complaining of numbness in the fourth and fifth toes of her left

foot. On exam, her pinprick sensation was intact.        Dr. Blum

stated that “[s]he has severe spinal stenosis of the lower

lumbar spine.”    (R. at 1101.)

     Also in October 2013, the plaintiff went to Dr. Vito

Errico, a radiologist, for an MRI.       Her record states that she

had spinal stenosis-induced back pain that had been bothering

her consistently since the first week of July 2013, and

occasional foot numbness.    On examinations, her motor function

was intact.    Dr. Errico noted that her MRI showed

spondylolisthesis 8 which was likely the cause of her back pain.



     8   Spondylolysis is a crack or stress fracture in one of the

                                     6
Epidural steroid injections were recommended. (R. at 512.)    On

the same day, Dr. Charles Moore, of Yale New Haven Health, noted

that the plaintiff had no neurological deficits and had normal

sensation.    He saw that she could balance on one leg, heel-walk,

toe-walk, and walk tandem.    (R. at 724.)

     At the end of October 2013, the plaintiff was discharged

from physical therapy with on-going issues of right foot and

calf numbness as well as right leg weakness.    Clinical

impairments of hypermobility and poor stability were noted.    (R.

at 798-99.)

     Also at the end of October, the plaintiff presented to

Connecticut Retina Consultants with loss of vision, blurriness

and cloudiness.   She reported having a harder time recovering

from bright light in both eyes.    There was no edema and trace

waxy disc pallor was noted.    “Left greater than right areolar

granular atrophy” was observed as well as “no recurrence of




vertebrae. When the stress fracture weakens the bone to the
extent it is unable to maintain its proper position in the spine
and the vertebra starts to shift or slip out of place, the
condition is called spondylolisthesis.
https://orthoinfo.aaos.org/diseases-conditions/spondylolysis-
and-spondylolisthesis.

                                  7
iritis.”     Her retinal pigmentosis 9 appeared clinically

stationary.     She was continued on Restasis. 10   (R. at 556-57.)

     On November 5, 2013, the plaintiff had an epidural steroid

injection for lumbar radiculopathy and back pain.       (R. at 513.)

     In November of 2013, the plaintiff experienced a severe

increase in pain and weakness in her both legs which made it

difficult for her to stand and walk.      The pain had gotten

slightly better since restarting physical therapy, but not

significantly, and she felt that she had taken huge steps

backwards.     (R. at 828.)   On exam, she displayed weakness in

multiple lower extremity muscle groups.      (R. at 829.)    She

continued physical therapy.      (R. at 832.)

     The plaintiff returned to Dr. Blum, her orthopedist, on

November 21, 2013 with continued complaints of pain in her lower

back.     She had suffered an adverse reaction to a cortisone

injection.     She had numbness in the left gluteal area, rectum,




     9 Retinitis pigmentosa is a group of rare, genetic disorders
that involve a breakdown and loss of cells in the retina, the
light-sensitive tissue that lines the back of the eye. Symptoms
include loss of peripheral vision and difficulty seeing at
night. https://nei.nih.gov/health/pigmentosa/pigmentosa_facts.

     10Restasis is an ophthalmic emulsion that helps to increase
the eye’s natural ability to produce tears, which may be reduced
by inflammation due to chronic dry eye.
https://www.restasis.com.

                                    8
down the left leg, and in the foot.     She was able to walk on her

heels and toes.   (R. at 1102.)

     In December 2013, the plaintiff reported to her physical

therapist that both her feet felt like she was walking on water.

She rated the pain in her hips and legs at 6/10.    (R. at 836.)

     In physical therapy later that month, the plaintiff said

that she felt generally the same.     On exam, she displayed

reduced motor strength in several muscle groups including only

3+/5 strength in her left hip with abduction and extension, 4/5

internal and external rotation, and 4/5 strength with knee

extension.   (R. at 728).   She was making progress, but both her

feet were still numb.   (R. at 729.)    The plaintiff reported that

ambulating in grocery stores increased her symptoms.     (R. at

732.)

     On January 12, 2014, the plaintiff presented to Advanced

Radiology with increased lower back pain and left buttock pain.

Her updated MRI showed “marked” narrowing of the L4-5 disc space

with first degree spondylolisthesis at that level.     The report

noted that “[a]t L4-5 also marked bilateral facet joint

arthropathy with associated marked central and bilateral recess

stenosis.    Moderate bilateral foraminal stenosis is also seen at




                                  9
L4-5.”    The diagnosis was “[m]arked spinal stenosis L4-5.”   (R.

at 570.)

     The plaintiff continued physical therapy in February 2014.

She displayed 4-5/5 strength in her extremities and was

described as doing “fair.”    (R. at 863.)

     By the end of March 2014, she had met her physical therapy

goal of ambulating for 30 minutes, but still experienced pain

walking around a grocery store.    (R. at 740.)

     In April 2014, the plaintiff returned to the eye doctor for

treatment of her retinal pigmentosis and other eye impairments.

Pseudophakia 11 was noted in both eyes.   (R. at   764.)

     The plaintiff saw Dr. Alcedo, her primary care provider,

again on April 18, 2013.     She told him that, for the past six

months, she had experienced light headedness and vertigo when

lying down.    (R. at 627-29.)

     On May 20, 2014, the plaintiff returned to Dr. Errico, her

treating radiologist, for an epidural consult, and explained

that she felt no pain relief from her prior steroid injection

and that her back pain continued to radiate into her left leg.




     11Pseudophakia means “fake lens.” The term refers to the
implanting of an intraocular lens to replace a natural lens.
https://nei.nih.gov/faqs/cataract/pseudophakia.


                                  10
She said her right leg had been “giving out.”    Dr. Errico

observed that her MRIs confirmed the presence of anterior

spondylolisthesis of L4-5 and “at that level there is severe

spinal canal stenosis as well as nerve root clumping.”     His

assessment was “[s]ignificant lower back pain with left and

right-sided radiculopathy most likely secondary to the severe

focal canal stenosis at L4-5.”    She was given Tramadol 12 for pain

and told to see a surgeon.    (R. at 514.)

     In July 2014, the plaintiff slipped and fell, inverting her

right ankle and landing on her left knee.    She had significant

pain in her right ankle and difficulty ambulating.    There was

swelling and tenderness over the malleolus on exam, but no

fracture showed on X-ray.     She was prescribed ice as needed for

pain, an air cast, and a cane for comfort.    (R. at 524-25.)

     On September 18, 2014, Dr. Jeanne Kuslis, a non-examining

physician working for the state agency making initial and

reconsideration disability determinations for Social Security,

opined that the plaintiff could perform light work with postural

limitations.   (R. at 262.)




     12Tramadol is an opiate (narcotic) analgesic that is used
to relieve moderate to moderately severe pain.
https://www.mayoclinic.org/drugs-supplements/tramadol.

                                  11
      On September 29, 2014, the plaintiff visited Dr.

 David    Brown, an orthopedic surgeon.   Dr. Brown’s notes

described the plaintiff’s

      long history of low back pain dating [back] more than
      eight years. In 2007, she was treated by Dr. Anand [a
      specialist in anesthesiology and pain medicine] for a
      disc herniation with a lumbar epidural cortisone
      injection. She was able to resume work through 2010,
      when symptoms became more severe. She was treated by
      Dr. Errico with another lumbar epidural cortisone
      injection.   Symptoms seemed to become more severe
      about one year ago and she tried Celebrex 13 without
      improvement. Ultimately, she consulted an orthopedist,
      Dr. Blum, and [an] MRI examination of the lumbar spine
      was performed demonstrating evidence of spinal
      stenosis at the L4-L5 level. Despite restricted
      activities, she is aware of increasing back pain
      limited [sic] her ability to walk more than 5 to 10
      minutes at a time without developing a sense of
      prominent leg pain associated with some sense of
      numbness to the feet. The patient remains out of work
      through the present date and informs me she will be
      applying for Social Security disability.

(R. at 615.)

     Dr. Brown’s examination showed the plaintiff was able to

walk without antalgia and had prominent midline low back pain on

forward flexion beyond 60 degrees.     Rotation and side bending

were accompanied by midline pain.     Her motor strength was

intact.    Bilateral straight leg raise tests resulted in back



     13Celebrex is a non-steroidal anti-inflammatory drug
(NSAID), specifically, a cox-2-inhibitor which relieves pain and
swelling. It is used to treat arthritis and acute pain.
https://www.webmd.com/drugs/2/drug-16849/celebrex-oral/details.

                                 12
pain.   Though her imaging revealed marked spinal stenosis, she

did not want surgery or further injections.     Dr. Brown continued

the plaintiff’s anti-inflammatory medication.     There was no

referred pain patter or prominent neurologic deficit; she had

intact sensation and her deep tendon reflexes were active.       (R.

at 616.)

     In October 2014, the plaintiff returned to Connecticut

Retina Consultants with complaints of loss of vision, blurriness

and foggy vision.    She also had flashes and floaters in both

eyes.   Examination showed her right eye had a flattish contour

and no evidence of edema.     Her doctor observed that “[t]he

[retinal pigmentosis] itself appears clinically stationary, but

slow progression is likely and is likely the cause of her visual

symptoms.”    (R. at 609.)   A few weeks later, the plaintiff

returned to her retinal specialist with complaints of blurred

vision.    On exam, the doctor noted macular puckering 14 with a

cloudy right eye.    (R. at 754.)

     The plaintiff saw her orthopedist, Dr. Brown, again in

October 2014 with complaints of ongoing low back pain.     There



     14Amacular pucker is scar tissue that has formed on the
eye’s macula, located in the center of the light-sensitive
tissue called the retina. A macular pucker can cause blurred
and distorted central vision.
https://nei.nih.gov/health//pucker.

                                    13
was no prominent leg pain, numbness, or paresthesias.        The

plaintiff asked for more conservative treatment and did not want

further epidurals.     On exam, she displayed good mobility of the

lumbar spine and no prominent neurologic deficit.      She had Grade

I spondylolisthesis, L4-5, with moderate foraminal stenosis.

She wanted to avoid surgery and was given Celebrex.        (R. at

614.)

     On April 14, 2015, the plaintiff treated with her

podiatrist for painful, chronic ingrown bilateral hallux nails.

She had not responded to conservative care.      Her exam showed

erythema 15 and reduced pulses.   (R. at 977.)

     The plaintiff visited her retinal specialist again on May

4, 2015, complaining of vision and blurriness.      There were

associated symptoms of occasional flashers and floaters in both

eyes.     Her retinal pigmintosis had not progressed, but the

doctor thought it likely was the cause of her visual symptoms,

especially at night.     Again, her exam was positive for areolar

pigmentary changes in the macula.      (R. at 9 959-61.)




     15Erythema is a red discoloration of the skin caused by
infectious agents, inflammation, drug hypersensitivity, or
underlying disease.
https://www.ncbi.nlm.gov./medgen/?term=erythema.


                                  14
       In November 2015, the plaintiff received treatment for

hammertoes and other foot abnormalities.    (R. at 985.)

       The following month, the plaintiff returned to her eye

doctor complaining of issues with cloudy vision and sensitivity

to light.    (R. at 997; 1002.)

       In December of 2015, she received treatment for positional

vertigo.    (R. at 930.)

       In a January 12, 2016 questionnaire, the plaintiff stated

that she did yoga, washed laundry, and cleaned.    (R. at 1111-

14).    She also stated that she had a history of vertigo when she

rolled onto her left side and that Dr. Hewitt performed a

maneuver for this issue which usually had a good result.    (R. at

1114.)

       In February 2016, the plaintiff returned to Dr. Domanick,

her podiatrist, complaining of pain in both feet.    He noted that

she had already undergone steroid injections for Morton’s

neuroma, and though the injections helped, the pain had

returned, on the right greater than the left.    Her feet hurt

with prolonged walking and she had acquired hallux valgus of

both feet.    (R. at 988-899.)

       On February 29, 2016, the plaintiff returned to her eye

doctor with complaints of blurred vision in her right eye which



                                  15
had gotten worse since her last visit.    Floaters and flashes

were noted in both eyes, and had worsened in the right eye over

the last couple of months.    She was suffering sharp pain in her

right eye occasionally.    Light sensitivity was present in both

eyes and she sometimes felt as if she were “looking through a

fog.”    Her exam showed trace waxy disc pallor, no edema and

areolar atrophy.    “Her light sensitivity complaints OD [in her

right eye] I believe are most likely exposure related despite

her Restasis use and punctual plugs.”    Again, the doctor noted

that her retinal pigmintosis was stationary but that slow

progression was likely.    (R. at 770-71.)

     The plaintiff returned to her podiatrist in April 2016 for

treatment of her Morton’s neuroma, acquired hallux valgus, and

hammertoes.    (R. at 992.)

     Again in April 2014, the plaintiff saw Dr. Alcedo, her

internist, for chronic issues including numbness of the left arm

and both feet.    In May 2016, her medical issues included

lumbosacral neuritis or radiculitis and spinal stenosis of

lumbar region without neurogenic claudication.    (R. at 1082;

1094.)

     On June 23, 2016, Dr. Alcedo rendered his medical opinion

regarding the plaintiff’s functional limitations.    He found that



                                 16
her lifting was limited to less than 10 pounds and that she

could stand and walk at least 2 hours in an 8 hour workday and

sit less than 6 hours in an 8 hour day.    With regard to her

postural limitations, she could occasionally climb, balance,

kneel, crouch, crawl and stoop.    Her manipulative abilities

were limited to occasional reaching, handling and fingering.

Dr. Alcedo noted that he first treated her in December of 2014,

most recently treated her on May 23, 2016, and that these

limitations were applicable since December 2015.    (R. at 1095-

1098.)

     The ALJ issued her ruling denying benefits on August 16,

2016 and it became final on June 19, 2017.    Following the ALJ’s

ruling, the plaintiff again visited Dr. Brown, her orthopedic

specialist, on August 29, 2016.    His report of the visit

included a history of her back condition and functionality, and

his observations, assessments, and medical opinion.

Specifically, he stated that the plaintiff “was positive for and

had a long history of low back and bilateral leg pain with grade

I spondylolisthesis of L4-L5 in 2014.    She had noted progressive

back and leg pain limiting her ability to walk no more than 15-

20 minutes at a time or sit for no more than 20 minutes at a

time before experiencing an increase in back and leg pain.      She



                                  17
had not been able to work since 2013 due to chronic back pain.

She felt her symptoms were becoming more prominent with

increased pain leading to shorter periods of walking or

standing.”    On exam, Dr. Brown observed that “[s]he is walking

without a prominent antalgic gait.    There is limited mobility of

the lumbar spine due to complaints of back pain and a sense of

stiffness.    Bilateral straight leg raising is primarily

associated with an increase in back pain.    There seems to be

good motor strength bilaterally and no prominent neurologic

deficit.”    X-ray showed “prominent” disc space narrowing at the

L4-5 level.    His assessment was “spondylolisthesis of L4-5” and

“chronic low back pain syndrome, probable central canal and

foraminal stenosis.”    Functionally, he concluded that “the

patient clearly is not capable of working in any job capacity

requiring even short periods of walking, standing, or sitting;

and she clearly cannot perform any activity involving bending or

lifting even light objects.    For all practical purposes, the

patient is permanently and totally disabled for gainful

employment.”    ((R. at 78.)

     Dr. Brown rendered a more formal opinion on the plaintiff’s

condition and limitations on October 27, 2016.    He said he had

treated her since September 29, 2014 and last saw her on August



                                 18
29, 2016.    He opined that she was limited to less than 10 pounds

of lifting, and that her impairments affected her ability to

stand and walk no more than 15 to 20 minutes at a time, and to

sit for no more than 20 minutes at a time.       She could never

climb, bend, kneel crouch, crawl, or stoop.         She could reach

occasionally.    Dr. Brown attached treatment records in support

of his opinion.    (R. at 75-78.)

     In January 2017, the plaintiff had an MRI of her cervical

spine that revealed loss of disc height at C5-6 and C6-7 with

slight flattening of the spinal cord secondary to degenerative

changes.    No significant neuroforaminal stenosis was noted.

There was mild left neural foraminal narrowing at C6-7 and

microvascular ischemic disease shown on her brain MRI.         (R. at

38-39.)    In another MRI performed in June 2017, the plaintiff’s

condition at L4-5 was described as “very severe central canal

stenosis.”   “Neural foramen again noted to be elongated and

mildly narrowed bilaterally.”    (R. at 17.)

     Finally, on August 17, 2017, the plaintiff underwent lumbar

fusion surgery with Dr. Brown.      (R. at   11.)

V.   The ALJ’s Decision

     Following the five-step evaluation process, the ALJ found

that the plaintiff met the insured status requirements of the



                                    19
Social Security Act through September 30, 2015, and had not

engaged in substantial gainful activity since her alleged onset

date of September 13, 2013.    (R. at 201.)   At step two, the ALJ

concluded that the plaintiff had severe impairments of

degenerative disc disease of the lumbar spine and benign

paroxysmal vertigo.   (Id.)   The ALJ found that the plaintiff’s

alleged conditions of retinal pigmentosis, hypertension, and a

right ankle sprain were not severe impairments.     (Id.)

     At step three, the ALJ found that the plaintiff did not

have an impairment, either alone or in combination, that met or

medically equaled one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, App’x 1.    (R. at 203.)   In making this

determination, the ALJ specifically considered listing 1.04,

disorders of the spine, and noted there was no evidence of nerve

root compression, motor loss or spinal arachnoiditis or lumbar

spine stenosis.   (R. at 204.)

     The ALJ next determined that the plaintiff had the residual

functional capacity (RFC) 16 to perform sedentary work as defined




     16Residual functional capacity (RFC) is an assessment of “the
claimant’s ability to do sustained work-related physical and
mental activities in a work setting on a regular and continuing
basis. It is the most [the claimant] can still do despite [his or
her] limitations.” 20 C.F.R. § 404.1545(a)(1).


                                 20
in 20 C.F.R. § 404.1567(a) and § 416.967(a), 17 except that she

can frequently climb ramps and stairs, never climb ladders,

ropes and scaffolding; occasionally balance and stoop;

frequently kneel, crouch and crawl; and, due to her complaints

of poor vision, she is limited to occasional close work.     (R. at

204.)     The ALJ explained that, in reaching this opinion, she

“considered opinion evidence in accordance with the requirements

of 20 CFR §§ 404.1527 and 416.927 and SSR 96.2p, 96-5, 96-6p,

and 06-3p.” (R. at 204.)     As to the plaintiff’s credibility, the

ALJ found that the plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged

symptoms, but that her statements concerning the intensity,

persistence, and limiting effects of these symptoms were not

consistent with the medical and other evidence in the record.

(R. at 205.)

     At step four, the ALJ concluded that the plaintiff was

capable of performing her past relevant work as a telephone

operator. (R. at 206-07.)     The ALJ was persuaded by the



     17Sedentary work involves lifting no more than 10 pounds at
a time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools.     Although a sedentary job is
defined as one which involves sitting, a certain amount of walking
and standing is often necessary in carrying out job duties. Jobs
are sedentary if walking and standing are required occasionally
and other sedentary criteria are met. 20 C.F.R. § 404.1567(a).

                                  21
testimony of the vocational expert who testified that the

plaintiff’s work as a telephone operator (Dictionary of

Occupational Titles 235.662-022), is semi-skilled (SRP 3) work

performed at the sedentary exertional level and that the

plaintiff’s additional restriction of occasional reading or

close work did not preclude that job.    (Id.)

       The ALJ concluded that the plaintiff had not been under a

disability, as defined in the Social Security Act, from

September 13, through the date of the decision, 20 C.F.R. §

404.1520(f) and § 416.920(f), and was not disabled under section

1614(a)(3)(A) of the Social Security Act.    (Id.)

       After the ALJ’s decision, the plaintiff submitted new

medical evidence to the Appeals Council, including numerous

medical records that were not previously available to the ALJ,

as well as medical source opinions from her treating orthopedic

surgeon.    The Appeals Council included the evidence in the

administrative record, but declined to consider it.    (R. at 188-

89.)

V.     Discussion

       Additional Evidence Not Considered By Appeals Council

       The plaintiff argues that the defendant improperly refused

to consider the additional evidence she submitted to the Appeals



                                 22
Council, specifically, the opinions and supporting clinical

notes of the plaintiff’s treating orthopedic surgeon.     The

defendant argues that the plaintiff did not meet the

requirements for submitting the additional evidence.

     The Appeals Council is required to consider additional

evidence if it is new, material, relates to the period on or

before the date of the hearing decision, and there is a

reasonable probability that it would change the outcome of the

ALJ’s decision.   20 C.F.R. § 404.970(a)(5).    In addition, there

must be a showing of good cause, i.e., either (a) the SSA misled

the claimant, (b) some impairment prevented timely submission of

the evidence, or (3) some other circumstance beyond claimant’s

control prevented timely submission. 20 C.F.R. 404.970(b); see

also Ebert v. Berryhill, No. 16-cv-1386(WIG), 2018 WL 3031852,

at * 8 (D. Conn. June 19, 2018).     Good cause exists when the

plaintiff shows some “unusual, unexpected, or unavoidable

circumstance beyond her control that prevented her from

submitting the evidence earlier.”     Orriols v. Colvin, No. 14-cv-

863 (SRU), 2015 WL 5613153, at *3 (D. Conn. Sept. 4, 2015).

     The good cause requirement is not at issue here.     The

Appeals Council advised the plaintiff by letter that it found

good cause existed for the additional evidence she submitted.



                                23
          Because your case was pending at the Appeals
     Council before our rule about when to give us evidence
     became effective, we will find that you showed good
     cause for not submitting additional evidence earlier.
     We will find that some other unusual, unexpected, or
     unavoidable circumstance beyond your control prevented
     you from telling us about or giving us the evidence
     earlier. We will make this good cause finding for
     additional evidence that you have already submitted
     and for additional evidence that you submit before we
     issue our action in your case.

(R. at 30-31.)

     The remaining question is whether the plaintiff met the

other requirements for submitting additional evidence to the

Appeals Council. i.e., that it was new, material, relates to the

period at issue, and shows a reasonable probability of changing

the outcome of the hearing decision.   New evidence is any

evidence that has not been considered previously during the

administrative process.   Pollard v. Halter, 377 F.3d at 193.

Evidence that “is cumulative to that already contained in the

record prior to the ALJ’s decision is, by definition, not new

and need not be considered.”   McIntyre v. Astrue, 809 F. Supp.2d

at 20.

     The plaintiff has shown that the additional evidence was

“new.”   It was previously unavailable, and was not cumulative to

the evidence before the ALJ.   At the time the ALJ issued her

decision, the record did not contain any opinion from the



                                24
plaintiff’s treating orthopedic surgeon.

     The plaintiff’s new evidence relates to the period on or

before the date of the ALJ’s decision.   Even a cursory review

shows the evidence relates to the same back and leg issues that

existed before the date of the ALJ’s decision.      Nothing in the

reports suggest they concern new conditions.   18   See Lofton v.

Berryhill, NO. 17-cv-6709 (JWF), 2019 WL 1244055, at *3

(W.D.N.Y. March 18, 2019) (finding error where appeals council

summarily rejected medical source opinion without analyzing

whether it pertained to the plaintiff’s existing condition where

it contained nothing to suggest it concerned a new condition).

     Finally, the plaintiff’s additional evidence is material

because it is both “relevant to the claimant’s condition during

the time period for which benefits were denied and probative.”

Del Carmen Fernandez v. Berryhill, 2019 WL 667743, at *11.



     18The plaintiff does not claim that the Appeals Council erred
in declining to consider the additional evidence that was
duplicative of evidence in the record. She also does not claim
error in the Appeals Council’s refusal to consider evidence
relating to the plaintiff’s condition after the date of the ALJ’s
August 16, 2016 decision.     Indeed, such evidence would not be
admissible because it would have had no bearing on whether the
plaintiff was disabled at the time of the ALJ’s decision. That
evidence would only be relevant if the plaintiff filed a new
application alleging a disability since the date of the decision.
Quintana v. Berryhill, No. 18-cv-561 (KHP), 2019 WL 1254663, at
*15 (S.D.N.Y March 19, 2019).


                               25
Evidence is probative if there is a “reasonable possibility that

[it] would have influenced the [ALJ] to decide the claimant’s

application differently.”    Patterson v. Colvin, 24 F. Supp.3d

356, 372 (S.D.N.Y. 2014)).

       Here, the additional evidence is material and probative

because it consists of the medical opinion and treatment notes

of the plaintiff’s orthopedic surgeon relating to her condition

during the time at issue.    See Pollard v. Halter, 377 F.3d at

193.    Indeed, the medical opinion of the plaintiff’s orthopedic

surgeon is highly probative and is entitled to great, if not

controlling, weight pursuant to the treating physician rule. 19

Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (noting that

opinion evidence from a treating physician must be given

controlling weight if it is supported by medically acceptable

clinical and diagnostic and laboratory evidence and is not

inconsistent with other evidence); Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004); see also 20 C.F.R. § 404.1527 (c)(5)




       19
        The Social Security Act and the regulations regarding the
treating physician rule were amended effective March 27, 2017.
The court reviews the ALJ’s decision under the earlier
regulations because the plaintiff’s application was filed before
the new regulations went into effect. Maloney v. Berryhill, No
16-cv-3899 (ADS), 2018 WL 400722, at *1 (E.D.N.Y. Jan. 12, 2018)
(citing Lowry v. Astrue, 474 Fed. App’x 801, 805 n.2 (2d Cir.
2012)).

                                 26
(stating more weight is given to the opinion of a medical

specialist about medical issues in his area of specialty than

the weight given to the opinion of a non-specialist).   The

Appeals Council’s rejection of the evidence without any

substantive analysis pursuant to the treating physician rule was

error.   Lebow v. Astrue, 2015 WL 1408865, at *7-7 (S.D.N.Y.

March 9, 2015)(holding that the Appeals Council’s “failure to

evaluate the additional evidence in the manner required by the

treating physician rule was legal error.”); McIntyre v. Astrue,

809 F. Supp.2d 13, 22 (D. Conn. 2010) (noting that the Appeals

Council’s failure to evaluate new evidence according to the

applicable regulations and give reasons for its decision not to

credit it is legal error).

     Because this new evidence was never considered by the ALJ,

the “proper course for the reviewing court is to remand the case

for reconsideration in light of the new evidence.”   Shrack v.

Astrue, 608 F. Supp.2d 297, 302 (D. Conn. 2009);   Garcia v.

Comm’r Soc. Sec., 208 F. Supp.3d 547, 552 (S.D.N.Y. 2016);

Collazo v. Colvin, 13-cv-5758 (RJS) (HBP), 2015 WL 9690324, at

*13 (S.D.N.Y. Dec. 22, 2015) (noting that the Appeals Council is

bound by the treating physician rule and its boilerplate reason

for not considering such evidence did not satisfy the



                                27
requirement that the Commissioner give good reasons for

rejecting such opinion evidence).     The new evidence submitted to

the Appeals Council is now part of the record and must be

considered on remand.   E.g., Warton v. Berryhill, No. 17-cv-1247

(LTS/BCM), 2018 WL 5619961, at *18 (S.D.N.Y. Aug. 14, 2018).

     Other Claimed Errors

     The plaintiff also argues that (1) the ALJ erred in failing

to perform a function by function assessment of the plaintiff’s

relevant and contested functions of standing, walking, and

sitting; and (2) the ALJ erred in failing to reconcile and

obtain an explanation for a conflict between the vocational

expert’s testimony and the Dictionary of Occupational Titles

(DOT) concerning the visual acuity requirements of the

plaintiff’s past relevant work. 20    In light of the foregoing, the

court need not address the plaintiff’s other arguments because

“upon remand and after a de novo hearing [the ALJ] shall review



     20With respect to the plaintiff’s claim that the ALJ erred in
failing to identify and explain an apparent conflict between the
vocational expert’s testimony and the DOT requirement pertaining
to the visual acuity required for the telephone operator job, the
court notes that the Second Circuit recently ruled that a
vocational expert’s testimony cannot constitute substantial
evidence if it contains an apparent or obvious conflict with the
DOT. In that event, the ALJ has an affirmative obligation to
identify and elicit a reasonable explanation for the conflict
before she can rely on the vocational expert’s testimony. Lockwood
v. Comm’r Soc. Sec., 914 F.3d 87, 91-92 (2019).

                                 28
this matter in its entirety.”     Delgado v. Berryhill, No. 17-cv-

54(JCH), 2018 WL 316198, at *15 (quoting Koutrakos v. Astrue,

No. 3:11CV306(CSH)(JGM), 2012 WL 1283427, at *7 (D. Conn. Jan.

9, 2012), report and recommendation adopted, 906 F. Supp.2d 30

(D. Conn. 2012)).

V. Conclusion

        For these reasons, the plaintiff's motion to reverse and/or

remand the Commissioner's decision (doc. #23) is granted and the

defendant's motion to affirm the decision of the Commissioner

(doc. #26) is denied.

        SO ORDERED at Hartford, Connecticut this 17th day of June,

2019.


                                 _________/s/_________________
                                 Donna F. Martinez
                                 United States Magistrate Judge




                                  29
